DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-17, in the reply filed on 10/13/2022 is acknowledged.  The traversal is on the ground(s) that there are “no appropriate explanations given in the Office Action”.  This is not found persuasive because, as stated in the written restriction, Inventions I and Il are not even related. These are two different unrelated inventions that are not used together and have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  The product II does not require the particulars of product I, nor is it indicated as being produced by the process of I.
	The different classification only further illustrate the distinctness between these two Inventions and, as stated in the written restriction, a search for both inventions in the same application would represent an undue burden on the examiner. 
The requirement is still deemed proper and is therefore made FINAL.

Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Both Claims 1 and 13 recite the limitation "wherein solids concentration higher than that of the first solids concentration".  In both of Claims 1 and 13, from at least one of which the balance of the claims depend, there are multiple mixtures with multiple concentrations prior to this recitation in these claims, and there is no prior recitation of the “first solids concentration” in the claims. It is unclear what concentration “the first solids concentration“ is in reference to as there is insufficient antecedent basis for this limitation in the claims.

Although applicant’s intended claimed invention is unclear, the following prior art, made of record and not relied upon, is considered pertinent to applicant's disclosure: US 4,515,914.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELECHI CHIDI EGWIM whose telephone number is (571)272-1099. The examiner can normally be reached M-Th 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KELECHI C EGWIM/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        

KCE